IN THE
                         TENTH COURT OF APPEALS



                               No. 10-10-00015-CV

                   IN RE C.D.S. ENTERPRISES, INC.
              D/B/A TEXCON GENERAL CONTRACTORS,
            JOE SCHULTZ AND CIVIL DEVELOPMENT, LTD.:
                 AND MAIN STREET HOMES-CS, LTD.


                               Original Proceeding



                         MEMORANDUM OPINION


      Relators have filed “Relators’ Agreed Voluntary Dismissal Motion” in this

original proceeding and state that they no longer wish to pursue this original

proceeding. We grant the motion, and the petition is dismissed.



                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Motion granted; petition dismissed
Opinion delivered and filed May 19, 2010
[OT06]




In re C.D.S. Enterprises, Inc.             Page 2